Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 07/06/2022.  Presently claims 1-11, 13, 15-18 and 21-22 are pending. Claims 12, 14 and 19-20 have been canceled. New claims 23-24 have been added.

Response to Arguments
Drawings objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-11, 13, 15-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, 15-18 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hershberger (US20200122211A1).
Regarding claim 1, Hershberger discloses a bending machine (figs.1-2: (100)) for bending a workpiece (fig.3: (218)) out of a flat material a section to be bent being reshapable relative to a clamped section of the workpiece (fig.3: the section of the workpiece that clamped by the clamping elements (213) and (214)) about at least one bending axis (see fig.3 below: the bending axis of the bending part that perpendicular to clamping plane) (abstract and paragraphs 0030-0032), the bending machine comprising: 
a machine frame (figs.1-2: (101)) (paragraph 0030); 
a first side clamping wall (fig.3: (212)); 
a second side clamping wall (fig.3:(211)) which is movable relative to the first side clamping wall (paragraphs 0032-0033); 
at least one bending unit (fig.3: (222)) comprising at least one bending tool (fig.3: (224)); 
the first side clamping wall and the second side clamping wall being designed to clamp the workpiece in a clamping plane (see fig.3 below) (paragraphs 0031-0032); and 
the bending unit (see fig.3 below) being arranged on at least one of the first (fig.3: (212)) and second side clamping walls; 
wherein the bending unit (see fig.3 below) has at least one linear guide (see fig.3 below) , by means of which the bending tool is linearly guided (fig.3: (276) for moving the bending tool (224) of the of the element (222) to be guided along the element (252)) in order to be moved in an advancement plane (see fig.3 below) to bend the section of the workpiece to be bent relative to the clamped section of the workpiece about at least one bending axis (see fig.3 below: the bending axis of the bending part that perpendicular to clamping plane) (paragraphs 00036, 0040 and 0043; and see the movement of the of the element (222) of figs.2-3), 
the bending unit comprising a base element (fig.3: (252)) mounted movably on the side clamping wall associated with the base element (paragraph 0034: the motor (266)), 
the bending tool (fig.3: (224)) mounted to the base element (fig.3: (252)) so as to be linearly movable with respect to the base element (fig.3: (252)) (paragraph 0036)).


    PNG
    media_image1.png
    917
    870
    media_image1.png
    Greyscale
Regarding claim 2, Hershberger discloses wherein the side clamping walls define a clamping area of the bending machine, within which the clamped section of the workpiece is situated (fig.3: the section of the workpiece that clamped by the clamping elements (213) and (214)), and 
wherein the side clamping walls (fig.3: (212) and (213)) are arranged at an angle of less than 900 to each other and define a triangular cross-section of the clamping area (fig.3) (paragraphs 0041-0042).  



















Regarding claim 3, Hershberger discloses wherein a bending unit is arranged on each of the side clamping walls (fig.3: (223) and (224)).  

Regarding claim 4, Hershberger discloses wherein the bending unit comprises at least one drive for the bending tool, which is designed to move the bending tool in the advancement plane (paragraphs 0036, 0040 and 0043).  

Regarding claim 5, Hershberger discloses wherein the advancement plane intersects the clamping plane (see fig.3 above).  

Regarding claim 6, Hershberger wherein the linear guide (see fig.3 below) is integrated in the base element (fig.3: (252)).  

Regarding claim 7, Hershberger discloses wherein the side clamping wall (fig.3: (212)) associated with the at least one bending unit comprises a surface facing away from the clamping plane (see fig.3 above), 
said surface being at an angle with respect to the clamping plane (see fig.3 above), and 
wherein the bending unit comprises at least one further linear guide mounted to the surface facing away from the clamping plane, by means of which the base element (fig.3: (252)) is linearly guided in order to move in a further advancement plane (see fig.3 above) (paragraphs 0034 and 0043; fig.3: the motor (266) for guiding the element (252) along the surface facing away from the clamping plane).  


Regarding claim 8, Hershberger discloses wherein the bending unit comprises at least one drive for the base element (fig.3: (252)), which is designed to move the base element in the further advancement plane (see fig.3 above) (paragraphs 0034 and 0043; fig.3: the motor (266) for guiding the element (252)).  

Regarding claim 9, Hershberger discloses wherein the further linear guide (see fig.3 above) is partially integrated into the side clamping wall (fig.3: (212)) associated with the bending unit.  

Regarding claim 10, Hershberger discloses wherein the further advancement plane (see fig.3 above) is arranged parallel to the surface of the side clamping wall associated with the bending unit (see fig.3 above).  

Regarding claim 11, Hershberger discloses wherein the advancement plane intersects the further advancement plane (see fig.3 above), 
the base element (fig.3: (252)) is triangular in cross-section, and 
the advancement plane and the further advancement plane (see fig.3 above) enclose an angle defined by the triangular geometry of the base element (fig.3: (252)) in cross-section.  

Regarding claim 13, Hershberger discloses wherein at least one of the first and second side clamping walls has a bending edge (fig.3: the bending edge of the bending tool (224)) which defines the bending axis (see fig.3 above: the bending axis of the bending part that perpendicular to clamping plane) when bent by the bending unit, 
wherein the bending tool is movable so as to bend the workpiece around the bending edge by at least 1200 (fig.6E).  

Regarding claim 15, Hershberger discloses wherein the bending tool comprises a hook-shaped bending section (fig.3: see the shape of the bending edge of the bending tool (224)).  

Regarding claim 16, Hershberger discloses wherein the bending unit is designed to move the bending tool in a push bending mode in a first direction and in a pull bending mode in a second direction, which is different from the first direction (paragraphs 0033-0034 and figs.4-5: the bending tool (224) having a hook-shape edge; and the bending tool can be moved in different directions; the bending tool (224) is capable to push and pull perform the bending)  

Regarding claim 17, Hershberger discloses wherein the bending unit comprises a bending tool carrier (fig.1: (111)), to which the bending tool is secured in an exchangeable manner (paragraph 0033 and figs.1-3: the bending unit is capable to be exchange).  

Regarding claim 21, Hershberger discloses a method for bending a workpiece out of a flat material, using a bending machine according to claim 1 (see the rejection of claim 1 above), 
wherein the workpiece (fig.3: (218)) is clamped in the clamping plane by the first side clamping wall (fig.3: (212))and the second side clamping wall (fig.3: (211)); and 
wherein a section of the workpiece to be bent (see fig.3 above) , for bending relative to a clamped section of the workpiece (fig.3: the section of the workpiece that clamped by the clamping elements (213) and (214)) by means of the bending tool linearly guided in the advancement plane (see fig.3 above), is reshaped about the bending axis by moving the bending tool linearly guided in the advancement plane (paragraphs 00036, 0040 and 0043; and see the movement of the of the element (222) of figs.2-3). 

Regarding claim 22, Hershberger discloses wherein the bending tool is moved along a movement path produced by superimposing a plurality of linear movements (paragraphs 00036, 0040 and 0043; figs.3-4).

Regarding claim 23, Hershberger discloses a bending machine (abstract and figs.1-2: (100)) comprising: 
a machine frame (figs.1-2: (101)) (paragraph 0030); 
a first side clamping wall (fig.3: (212)); 
a second side clamping wall (fig.3:(211)) moveable relative to the first side clamping wall (paragraphs 0032-0033), 
the first and second side clamping walls configured to clamp a workpiece (fig.3: the section of the workpiece that clamped by the clamping elements (213) and (214)) in a clamping plane (see fig.3 above); and 
a bending unit (see fig.3 above) affixed to the first side clamping wall, the bending unit comprising: 
a base element (fig.3: (252)) movably (paragraph 0034: the motor (266)) mounted to the first side clamping wall (fig.3: (212)); and 
a bending tool (fig.3: (224)) mounted to the base element, the bending tool linearly moveable (fig.3: (276) for moving the bending tool (224) of the of the element (222) to be guided along the element (252)) along an advancement plane (see fig.3 above), 
the advancement plane oriented at an oblique angle to the clamping plane (see fig.3 above); 
wherein the bending tool is configured to bend the work piece about a bending axis (see fig.3 above: the bending axis of the bending part that perpendicular to clamping plane) when the bending tool is moved along the advancement plane (see fig.3 above).  

Regarding claim 24, Hershberger discloses wherein the advancement plane is at an oblique angle to the clamping plane (see fig.3 above).

Claims 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calo (EP1854564A1).
Regarding claim 23, Calo discloses a bending machine comprising: 
a bending machine (abstract and fig.3) for bending a workpiece (fig.3: (2)) out of a flat material a section to be bent being reshapable relative to a clamped section of the workpiece (fig.3: (15)) about at least one bending axis (fig.3: (B)) (paragraph 000028), the bending machine comprising: 
a machine frame (fig.3: (17)) (paragraph 0062); 
a first side clamping wall (fig.3: (6));  
a second side clamping wall (fig.3:(5)) moveable relative to the first side clamping wall (paragraph 0063), 
the first and second side clamping walls configured to clamp a workpiece in a clamping plane (fig.3: (P)) (paragraphs 0063-0064); and 
a bending unit (fig.3: (9)) affixed to the first side clamping wall (fig.3: (6)), the bending unit comprising: 
a base element (fig.3: (39)) movably mounted to the first side clamping wall; and 
a bending tool (fig.3: (42)) mounted to the base element (paragraph 0059), 
the bending tool linearly moveable along an advancement plane, the advancement plane oriented at an oblique angle to the clamping plane (paragraphs 0057-0059: see the position of the element (14b) of the segment (42), the position at an oblique angle to the clamping plane (P)); 
wherein the bending tool is configured to bend the work piece about a bending axis (fig.3: (B)) when the bending tool is moved along the advancement plane.

Regarding claim 24, Calo discloses wherein the advancement plane is at an oblique angle to the clamping plane (paragraphs 0057-0059: see the position of the element (14b) of the segment (42), the position at an oblique angle to the clamping plane (P)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger (US20200122211A1) in view of Calo (EP1854564A1).
Regarding claim 18, Hershberger does not disclose wherein the base element comprises a plurality of elements, the plurality of elements collectively forming a three-sided cross-section.  
Calo teaches a bending machine comprising: 
a bending machine (abstract and fig.3) for bending a workpiece (fig.3: (2)) out of a flat material a section to be bent being reshapable relative to a clamped section of the workpiece (fig.3: (15)) about at least one bending axis (fig.3: (B)) (paragraph 000028), the bending machine comprising: 
a machine frame (fig.3: (17)) (paragraph 0062); 
a first side clamping wall (fig.3: (6));  
a second side clamping wall (fig.3:(5)) moveable relative to the first side clamping wall (paragraph 0063), 
the first and second side clamping walls configured to clamp a workpiece in a clamping plane (fig.3: (P)) (paragraphs 0063-0064); and 
a bending unit (fig.3: (9)) affixed to the first side clamping wall (fig.3: (6)), the bending unit comprising: 
a base element (fig.3: (22 and 39)) movably mounted to the first side clamping wall; and 
a bending tool (fig.3: (42)) mounted to the base element (paragraph 0059), 
the bending tool linearly moveable along an advancement plane, the advancement plane oriented at an oblique angle to the clamping plane (paragraphs 0057-0059: see the position of the element (14b) of the segment (42), the position at an oblique angle to the clamping plane (P)); 
wherein the bending tool is configured to bend the work piece about a bending axis (fig.3: (B)) when the bending tool is moved along the advancement plane.
wherein the base element comprises (fig.3: (22 and 39)) a plurality of elements, the plurality of elements collectively forming a three-sided cross-section.

Both of the prior arts of Hershberger and Calo are related a bending machine for bending a workpiece out of a flat material a section to be bent being reshapable relative to a clamped section of the workpiece about at least one bending axis;
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bending machine of Hershberger to have wherein the base element comprises a plurality of elements, the plurality of elements collectively forming a three-sided cross-section as taught by Calo, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725        
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                  
/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725